Citation Nr: 0830417	
Decision Date: 09/09/08    Archive Date: 09/16/08

DOCKET NO.  03-28 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 
percent for migraines.

2.  Entitlement to a disability rating in excess of 10 
percent for left thoracic outlet syndrome.

3.  Prior to December 28, 2007, entitlement to a disability 
rating in excess of 10 percent for a lumbar spine disability.

4.  As of December 28, 2007, entitlement to a disability 
rating in excess of 20 percent for a lumbar strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. E. Costas, Counsel


INTRODUCTION

The veteran served on active duty from April 1986 to April 
1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from January 2002 and January 2008 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Seattle, Washington.

In January 2002, the RO held that the veteran's service-
connected migraines warranted a 30 percent disability rating.  
At that time, the RO also determined that disability ratings 
in excess of 10 percent for left thoracic outlet syndrome and 
a lumbar spine disability were not warranted.  

Based on the December 2007 VA examination findings, in 
January 2008, the RO determined that the veteran's lumbar 
spine disability warranted an increased evaluation and 
separate disability evaluations for orthopedic and 
neurological manifestations.  Effective December 28, 2007, 
the veteran's orthopedic manifestations, characterized as a 
lumbar spine strain, were rated as 20 percent disabling.  
Additionally, a separate 10 percent rating was assigned for 
the neurological manifestations, characterized as left lower 
extremity neuropathy, also effective December 28, 2007.  

In July 2008, by means of her representative, the veteran has 
submitted that she does not disagree with and does not wish 
to appeal the disability rating assigned to the neurological 
manifestations of her lumbar spine disability, characterized 
as left lower extremity neuropathy.  Accordingly, the matter 
of entitlement to an initial disability rating in excess of 
10 percent for left lower extremity neuropathy is not on 
appeal.

In August 2007, the veteran presented testimony during a 
hearing before a Decision Review Officer at the RO.


FINDINGS OF FACT

1.  The veteran's migraines are characterized by subjective 
complaints of incapacitating and prostrating attacks, on 
average once a month, accompanied by sensitivity to light and 
sound, nausea, dizziness, and occasional vomiting.  There is 
no objective evidence of record that demonstrates that the 
veteran's migraines have resulted in very frequent completely 
prostrating and prolonged attacks, productive of severe 
economic inadaptability.  

2.  The veteran's left shoulder is her minor shoulder.

3.  Prior to December 28, 2007, the veteran's left thoracic 
outlet syndrome was not characterized by severe incomplete or 
complete paralysis of the long thoracic nerve.  The veteran 
was able to lift her left arm above shoulder level

4.  As of December 28, 2007, the veteran's left thoracic 
outlet syndrome has been characterized by an inability to 
raise her arm above shoulder level.  There is no evidence of 
limitation of motion to 25 degrees from the side.

5.  Prior to December 28, 2007, the veteran's lumbar strain 
was not characterized by moderate limitation of motion; 
moderate intervertebral disc syndrome; or, a lumbosacral 
strain with muscle spasm on extreme forward bending, loss of 
lateral spine motion, unilateral, in the standing position.  
At its worst, forward flexion was limited to 65 degrees and 
combined range of motion of the thoracolumbar spine was 205 
degrees.  There is no objective evidence of record of muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour; or, intervertebral disc syndrome.  

6.  As of December 28, 2007, the veteran's lumbar strain has 
not been characterized by severe limitation of motion; severe 
intervertebral disc syndrome; or, severe lumbosacral strain.  
At its worst, forward flexion of the thoracolumbar spine was 
limited to 70 degrees.  There is no objective evidence of 
record of favorable ankylosis of the entire thoracolumbar 
spine; or, intervertebral disc syndrome.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 30 
percent for migraines have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.124a, Diagnostic 
Code 8100 (2007).

2.  Prior to December 28, 2007, the criteria for a disability 
rating in excess of 10 percent for left thoracic outlet 
syndrome have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5201, 38 
C.F.R. § 4.124a, Diagnostic Code 8519 (2007).

3.  As of December 28, 2007, the criteria for a disability 
rating of 20 percent, but no higher, for left thoracic outlet 
syndrome have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 4.124a, Diagnostic Code 8519 (2007).

4.  Prior to December 28, 2007, the criteria for a disability 
rating in excess of 10 percent for a lumbar spine disability 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 
38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5285-
5294 (effective through September 25, 2003), Diagnostic Code 
5293 (effective from September 23, 2002 and reclassified to 
5243 effective September 26, 2003), Diagnostic Codes 5235-
5243 (effective September 26, 2003, including 
reclassification of Diagnostic Codes 5285-5295).


4.  As of December 28, 2007, the criteria for a disability 
rating in excess of 20 percent for a lumbar strain have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. 
§§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5285-5294 
(effective through September 25, 2003), Diagnostic Code 5293 
(effective from September 23, 2002 and reclassified to 5243 
effective September 26, 2003), Diagnostic Codes 5235-5243 
(effective September 26, 2003, including reclassification of 
Diagnostic Codes 5285-5295).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2008), and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007), are examined.

First, VA has a duty to indicate which portion of information 
should be provided by the claimant, and which portion VA will 
try to obtain on the claimant's behalf, which was 
accomplished by October 2001, March 2006 and May 2006 
letters, with respect to the claims of entitlement to 
increased disability ratings.  The March 2006 and May 2006 
letters also indicated that in determining a disability 
rating, the RO considered evidence regarding nature and 
symptoms of the condition, severity and duration of the 
symptoms, and the impact of the condition and symptoms on 
employment.  The evidence that might support a claim for an 
increased rating was listed.  The veteran was told that 
ratings were assigned with regard to severity from 0 percent 
to 100 percent, depending on the specific disability.  

In any event, the Board notes that the United States Court of 
Appeals for Veterans Claims (Court), in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) clarified VA's notice 
obligations in increased rating claims.  

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include 1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a claim of 
service connection, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 484.

Despite any inadequate notice provided to the appellant, no 
prejudice results in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).   Particularly, the veteran has been afforded the 
information necessary to advance any contention by means of 
the October 2001, March 2006 and May 2006 letters.  As such, 
the veteran was aware and effectively notified of information 
and evidence needed to substantiate and complete her claims.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

Because a preponderance of the evidence is against the 
claims, any potentially contested issue regarding a 
downstream element is rendered moot.  Again, the veteran is 
not prejudiced by the Board's consideration of the pending 
issues.  

The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  In this 
case, the veteran received notice in October 2001, prior to 
the adjudication of the matter in January 2002. 

It is further noted that in order to be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), a VCAA notice 
must also request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b)(1).   See Pelegrini, 18 Vet. 
App. at 121.  In this case, this principle has been fulfilled 
by the October 2001, March 2006 and May 2006 letters.

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. 
§ 3.159(c), which includes providing a medical examination 
when such is necessary to make a decision on the claim.  The 
record contains the veteran's service medical records, VA 
outpatient reports, private treatment records from Larry A. 
Levine, M.D., David J. Mulholland, D.C., and Providence 
Alaska Medical Center, and VA examination reports dated in 
November 2001, October 2006, and December 2007.  

Based on the foregoing, VA satisfied its duties to the 
veteran.

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2007).  Any 
reasonable doubt regarding the degree of disability is 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2007).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (2007).  
The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (2007).

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that functional loss, supported by adequate pathology 
and evidenced by visible behavior of the veteran undertaking 
the motion, is recognized as resulting in disability.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 
4.40, 4.45 (2007).

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

The Court has held that compensation for service-connected 
injury is limited to those claims which show present 
disability and held: "Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary importance."  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

More recently, however, the United States Court of Appeals 
for Veteran Claims determined that the above rule is 
inapplicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  At the time of an initial award, 
separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  
Moreover, staged ratings are appropriate in any increased-
rating claim in which distinct time periods with different 
ratable symptoms can be identified.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).

In exceptional cases where the schedular evaluations are 
found to be inadequate, the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve on the basis of 
the criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability.  The governing norm in these exceptional cases is 
a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent period of 
hospitalizations as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2007).

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Migraines

The veteran alleges entitlement to a disability rating in 
excess of 30 percent for her service-connected migraines, 
throughout the pendency of this appeal.  The veteran's 
migraines are evaluated under the criteria set forth at 38 
C.F.R. § 4.124a, Diagnostic Code 8100.   Under this 
provision, a 30 percent disability rating is warranted for 
migraine headaches manifested by characteristic prostrating 
attacks occurring on an average of once a month over the last 
several months.  A 50 percent rating is warranted for 
migraine headaches with very frequent completely prostrating 
and prolonged attacks, productive of severe economic 
inadaptability.  This is the maximum rating available for 
migraine headaches pursuant to Diagnostic Code 8100.

The Board notes that the veteran's migraine headaches have 
been characterized by subjective complaints of prostrating 
episodes, accompanied by dizziness, nausea, vomiting, 
photosensitivity and sonophobia.  A review of the record, 
however, fails to provide objective evidence that the 
veteran's service-connected migraines have manifested to the 
degree of severity reflected by the criteria for the next 
available and maximum schedular rating of 50 percent.  There 
is no objective evidence of record that the veteran's 
migraine headaches result in very frequent completely 
prostrating and prolonged attacks that are productive of 
severe economic inadaptability.

As to the frequency of the veteran's migraines, the Board 
finds that the veteran's most recent statements have been 
inconsistent regarding the frequency, intensity, and duration 
of her migraines.  Upon VA examination, in November 2001, she 
reported weekly headaches, which were debilitating 
approximately twice a month.  In October 2006, the veteran 
reported weekly headaches, lasting 24-48 hours, which were 
prostrating once a month; however, she indicated that her 
last flare-up had been in April 2006.  In August 2007, she 
testified that she experienced headaches that lasted 48-72 
hours, two to three times a month.  She estimated that in the 
past three years, she had lost five days of work due to her 
headaches.  Four months later, upon VA examination in 
December 2007, she reported experiencing three incapacitating 
and prostrating attacks a month, each lasting 72-96 hours.  
She also alleged that she had lost 3.5 weeks of work during 
the past twelve months and had experienced a headache during 
the summer that had lasted 2.5 months.  Her summertime 
headaches, however, had not resulted in any time lost from 
work because as an educator she was on summer break.  As 
noted, the veteran initially testified, in August 2007, that 
she had only lost five days from work in the past three 
years; however, in December 2007, she alleged to the VA 
examiner that she had lost 3.5 weeks of work during the past 
twelve months.  Additionally, the veteran did not provide any 
testimony during her August 2007 hearing about a 2.5 month 
long headache during the summer of 2007.

It is further noted that aside from reporting them by 
history, VA treatment records are entirely negative of any 
treatment specifically tailored for migraines.  Although the 
veteran has been prescribed pain medications, these are also 
used to manage her orthopedic difficulties.

Additionally, the veteran's migraines have not resulted in 
severe economic inadaptability, such as to warrant the next 
higher rating of 50 percent under Diagnostic Code 8100.  
Notwithstanding the veteran's complaints of days lost from 
work due to migraines, throughout the pendency of this appeal 
the veteran completed training as an educator and had 
maintained continuous employment with the school district.  
As of the last VA examination report, dated in December 2007, 
the veteran was still employed with the school district, as 
an educator, and she had maintained her employment for over 
three years.  Accordingly, there is no objective evidence 
that the veteran's migraines are productive of severe 
economic inadaptability such as to warrant an increased 
disability rating.

In conclusion, the Board finds that the veteran's service-
connected migraines do not warrant a disability rating in 
excess of 30 percent pursuant to the provisions of Diagnostic 
Code 8100, throughout the pendency of this appeal.  

Left Thoracic Outlet Syndrome

The veteran alleges entitlement to a disability rating in 
excess of 10 percent for her service-connected left thoracic 
outlet syndrome.  In rating disabilities involving the 
extremities, a distinction is made between the major 
(dominant) and the minor extremities.  As the veteran is 
right-handed, her left shoulder is minor.

The veteran's minor shoulder disability is currently rated 
under Diagnostic Code 8519 (for paralysis of the long 
thoracic nerve).  Under this Code, moderate incomplete 
paralysis of the minor extremity long thoracic nerve warrants 
a 10 percent rating.  A 20 percent rating is warranted for 
severe incomplete or complete (inability to raise arm above 
shoulder level, winged scapula deformity) paralysis of the 
minor extremity.  38 C.F.R. § 4.124a.  A note following 
provides that ratings under this code are not to be combined 
with lost motion above the shoulder level.

Limitation of motion of the shoulder is evaluated under 
Diagnostic Code 5201.  This code provides for a 20 percent 
evaluation for limitation of motion of the major or minor arm 
when motion is possible to the shoulder level.  Limitation of 
motion to midway between the side and shoulder level warrants 
a 30 percent evaluation for the major shoulder, and a 20 
percent evaluation for the minor shoulder.  Limitation of 
motion to 25 degrees from the side warrants a 40 percent 
evaluation for the major shoulder, and 30 percent for the 
minor shoulder.  38 C.F.R. § 4.71a, Code 5201.

The normal range of motion of the shoulder is forward 
elevation (flexion) to 180 degrees; abduction to 180 degrees, 
external rotation to 90 degrees and internal rotation to 90 
degrees.  38 C.F.R. § 4.71, Plate I.  

A review of the objective evidence of record demonstrates 
that the veteran's left thoracic outlet syndrome warrants an 
increased disability rating of 20 percent, but no higher, as 
of December 28, 2007.  Prior to December 28, 2007, the 
medical evidence of record fails to reveal severe incomplete 
or complete paralysis, or limitation of motion at the 
shoulder level such as to warrant a disability in excess of 
10 percent.  As of December 28, 2007, the medical evidence of 
record reveals an inability to raise the left arm above 
shoulder level.  

Upon VA examination, in November 2001, abduction was to 175 
degrees and flexion was to 180 degrees.  Ulnar groove 
palpation, Tinel's and Phalen's testing were negative.  
Strength, pinch, and grip test were 4+.  Neurologically, deep 
tendon reflexes were intact.  Left shoulder and cervical x-
rays were negative.  There was evidence of post-surgical 
changes involving the left axilla and tissues surrounding the 
first rib.  The bones and soft tissues were otherwise normal. 

In February 2002, range of motion testing of the left 
shoulder demonstrated forward flexion and abduction to 170 
degrees.  Upon abduction, pain began at 90 degrees.  External 
rotation was to 45 degrees and internal rotation was to T-7.  
Deep tendon reflexes in the upper extremities were 2/4 and 
symmetrical.  Strength was 5/5 in the shoulder, elbows, and 
wrist.  Sensation was intact.  The veteran was diagnosed as 
having a trapezius spasm, with significant aggravation due to 
the whipping action from the motor vehicle accident and also 
aggravated by the repetitive motions and posture of a data 
entry person.  

VA treatment records indicate that the veteran underwent 
physical therapy from December 12, 2003, to January 21, 2004.   
Upon discharge, her left shoulder range of motion was 
measured at flexion to 150 degrees and abduction to 130 
degrees.  Although there was evidence of decreased grip 
strength, left upper extremity strength was 4+ and shoulder 
elevation and abduction strength were 3+.  

Electrodiagnostic testing, dated in February 2003, 
characterized her pain as mixed with some associated tingling 
and numbness.  Physical examination of the extremities 
demonstrated no significant erythema, swelling, tenderness, 
undue skin atrophy, hair loss, or joint deformity.  Pain in 
the limbs was not fully reproducible.  Electrical shock 
stimulation did elicit complaints of radiating arm pain.  
Neuromuscular examination revealed that she was cognitively 
intact.  Motor strength was 5/5 throughout and no focal 
weakness or gross atrophy was noted.  Sensory examination was 
intact to position, vibration, light touch, sharp, dull and 
cold.  There was no evidence of allodynia or hyperpathia.  
Reflexes were tracing with faciliatory efforts.  Sensory 
response in radial, median, and ulnar nerve distributions 
were normal.  Motor response was normal in both absolute and 
comparate values, with well-maintained conduction velocities.  
The examiner concluded that electromyography testing was 
within normal limits; there was no evidence of abnormal 
spontaneous activity and voluntary activity appeared normal.  
With respect to the veteran's complaints of pain and 
disturbance in skin sensation, the examiner opined that they 
were most likely due to a central lesion, like a thalamic 
infarct.  In his reasoning, the examiner explained that there 
was no other significant evidence of a peripheral abnormality 
that would explain the situation and the electrodiagnostic 
study was completely normal.  Rather, there was no evidence 
of any significant neuropathy.  

The veteran again underwent electrodiagnostic testing in 
March 2004.  Physical examination revealed no definite 
muscular atrophy or other deformity of the upper extremity.  
Sensory examination revealed increased pinprick stimulus in 
the entire left upper extremity.  Motor strength was 5/5 and 
muscle stretch reflexes were 1+.  No Hofmman's reflex, 
clonus, or other hypertonicity was noted.  Sural nerve action 
potentials, tibial and peroneal compound muscle action 
potentials, and tibial F-wave latencies were normal.  
Peroneal F-wave responses demonstrated blocking, which the 
examiner determined to be an isolated and nondiagnostic 
finding.  Needle EMG study of the lower extremities was 
unremarkable.  Motor unit morphology was normal throughout.  
The examiner's impression was that there as no 
electrodiagnostic evidence to suggest the presence of 
generalized peripheral polyneuropathy.  

Upon VA examination, in October 2006,  the shoulders and 
upper extremities were symmetrical and there was no evidence 
of any gross external abnormalities.  Left shoulder range of 
motion was abduction to 130 degrees, forward flexion to 
130 degrees, external rotation to 70 degrees, and internal 
rotation to 90 degrees.  Strength was 4/5.  Pinch and grip 
were 4/5.  Phalen's and Tinel's testing was negative.  Adson 
stress testing was positive.  There was no evidence of any 
cyanosis or atrophy.  

In August 2007, the veteran testified that on occasion she 
could not lift her left arm, that she experienced cervical 
pain, her left arm is not as strong as it used to be, and 
that approximately 15 percent of the time she has difficulty 
picking things up.  She estimated that she could raise her 
arm to between 70 and 80 degrees.  

In December 2007, she was afforded an additional VA 
examination.  Forward flexion and abduction were limited to 
90 degrees, shoulder level.  External and internal rotation 
were measured at 50 and 70 degrees.  There was pain 
throughout the veteran's ranges of motion; however, there was 
no additional limitation of motion with repetitive use.  
There was marked tension, stiffness, and guarding during 
range of motion testing.  There was no evidence of arthritis, 
incapacitating episodes of arthritis, deformity, giving away, 
dislocation, subluxation, or instability of the joint.  There 
was diminished pinprick sensation.  Tinel's and Phalen's 
testing was positive.  There was evidence of neural 
involvement, extremity pain, and extremity numbness.  Distal 
pulses were good throughout.  There was no evidence of edema, 
venous involvement, or distal extremity swelling.  Adson's, 
costoclavicular maneuver, and Wright's testing was negative.  
X-rays demonstrated that the acromioclavicular  joint was 
within normal limits.  There was mild degenerative change at 
the glenohumeral joint and possible impingement syndrome at 
the lower aspect of the acromion process.  The veteran denied 
any time lost from work due to her left shoulder disability 
in the past 12 months because she was right handed and her 
employment as an educator required mainly the use of her 
right hand.  The examiner determined that there was a 
moderate effect on exercise and recreation.  There was mild 
effect on chores.  There was no effect on shopping, 
traveling, feeding, bathing, dressing, toileting or grooming.  

In light of the aforementioned evidence, prior to December 
28, 2007, the record fails to reveal severe incomplete or 
complete paralysis, or limitation of left arm motion to 
shoulder level, such as to warrant the next available 
schedular rating of 20 percent under Diagnostic Codes 8519 
and 5201.  As of December 28, 2007, a disability rating of 20 
percent is warranted for the veteran's left thoracic outlet 
syndrome because left arm range of motion was limited to 90 
degrees, shoulder level; this is the maximum schedular rating 
available under Diagnostic Code 8519.  As of December 28, 
2007, a disability rating in excess of 20 percent is not 
warranted under Diagnostic Code 5201 because left arm range 
of motion is not limited to 25 degrees from the side.  
Additionally, with respect to musculoskeletal impairment of 
left shoulder, in the absence of any evidence of, or 
disability comparable to, ankylosis of the scapulohumeral 
articulation, impairment of the humerus, or impairment of the 
clavicle or scapula, Diagnostic Codes 5200, 5202, or 5203 are 
not applicable.  See 38 U.S.C.A. § 4.71a.

In conclusion, prior to December 28, 2007, a disability 
rating in excess of 10 percent for left thoracic outlet 
syndrome is denied.  As of December 28, 2007, a 20 percent 
disability rating, but no higher, is warranted for the 
veteran's left thoracic outlet syndrome.

Lumbar Strain

The veteran alleges entitlement to a disability rating in 
excess of 10 percent for her lumbar spine disability, prior 
to December 28, 2007.  As of December 28, 2007, she also 
alleges entitlement to a disability rating a in excess of 20 
percent for her lumbar strain.

While the veteran's appeal was pending VA revised regulations 
for evaluating disabilities of the spine.  The Court in 
DeSousa v. Gober, 10 Vet. App. 461, 467 (1997), held that the 
law "precludes an effective date earlier than the effective 
date of the liberalizing . . . regulation," but the Board 
shall continue to adjudicate whether a claimant would 
"receive a more favorable outcome, i.e., something more than 
a denial of benefits, under the prior law and regulation."  
Accordingly, the veteran's claims will be adjudicated under 
the old regulation for any period prior to the effective date 
of the new diagnostic codes, as well as under the new 
diagnostic code for the period beginning on the effective 
date of the new provisions.  Wanner v. Principi, 17 Vet. App. 
4, 9 (2003).

Before revisions, Diagnostic Code 5292 provided for ratings 
based on limitation of motion of the lumbar spine.  A 10 
percent rating was provided for slight limitation of motion 
of the lumbar segment of the spine.  Moderate limitation of 
motion warranted a 20 percent evaluation.  Severe limitation 
of motion warranted a 40 percent rating. 

Diagnostic Code 5293 provided for ratings based on 
intervertebral disc syndrome.  A 10 percent rating was 
assigned for mild intervertebral disc syndrome.  A 20 percent 
rating was assigned for moderate intervertebral disc 
syndrome, and a 40 percent rating was assigned for severe 
intervertebral disc syndrome with recurring attacks and 
intermittent relief.  A maximum 60 percent rating was 
assigned for pronounced intervertebral disc syndrome, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, and little intermittent relief.

Diagnostic Code 5295, provided a 20 percent rating for 
lumbosacral strain with muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in the 
standing position.  A maximum 40 percent rating is warranted 
for severe lumbosacral strain, with a listing of the whole 
spine to the opposite side, positive Goldthwaite's sign, 
marked limitation of forward bending in a standing position, 
loss of lateral motion with osteoarthritic changes or 
narrowing with irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.

Effective September 26, 2003, the criteria for evaluating 
disabilities of the spine were amended.  See 68 Fed. Reg. 
51,454 (August 27, 2003) (codified at 38 C.F.R.  § 4.71a).  A 
General Formula for Diseases and Injuries of the Spine 
provides that with or without symptoms such as pain (whether 
or not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease, the 
following ratings are assigned:

A 100 percent rating is assigned for unfavorable ankylosis of 
the entire spine.

A 50 percent rating is assigned for unfavorable ankylosis of 
the entire thoracolumbar spine.

A 40 percent rating is assigned for forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.

A 20 percent rating is assigned for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.

A 10 percent rating is assigned for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, the combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in an abnormal gait or abnormal 
spinal contour; or, vertebral body fracture with loss of 
50 percent or more of the height.

Note (1) provides that any associated, objective neurologic 
abnormalities, including bowel or bladder impairment, are to 
be rated separately under the appropriate diagnostic code.

Note (2) provides, in part, that the combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation.

Note (2) also provides that for rating purposes, the normal 
ranges of motion in the thoracolumbar spine are as follows: 
forward flexion, 90 degrees; extension, zero degrees, left 
and right lateral flexion, 30 degrees; and left and right 
lateral rotation, 30 degrees.

Note (5) provides that for VA compensation purposes, 
unfavorable ankylosis is a condition in which the entire 
cervical spine, the entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, and the ankylosis 
results in one or more of the following: difficulty walking 
because of a limited line of vision; restricted opening of 
the mouth and chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of the 
costal margin on the abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root stretching.  Fixation 
of a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.

The regulations for rating intervertebral disc syndrome were 
revised effective September 23, 2002.  Under the regulations 
revised effective September 23, 2002, intervertebral disc 
syndrome is evaluated either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under Sec. 4.25 separate evaluations of its chronic 
orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2007).

Under these criteria, when intervertebral disc syndrome is 
productive of incapacitating episodes having a total duration 
of at least one week but less than two weeks during the past 
twelve months, a 10 percent rating is assigned.  When 
incapacitating episodes have a total duration of at least two 
weeks but less than four weeks during the past twelve months, 
a 20 percent rating is assigned.  When incapacitating 
episodes have a total duration of at least four weeks but 
less than six weeks during the past twelve months, a 40 
percent rating is assigned.  When incapacitating episodes 
have a total duration of at least six weeks during the past 
12 months, a maximum 60 percent rating is assigned.

Note (1) following 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2007) provides that an incapacitating episode is a period of 
acute signs and symptoms due to intervertebral disc syndrome 
that requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and 
neurologic manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.

Note (2) following 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2007) provides that when evaluating on the basis of chronic 
manifestations, the adjudicator is to evaluate orthopedic 
disabilities using evaluation criteria for the most 
appropriate orthopedic diagnostic code or codes.  Neurologic 
disabilities are to be evaluated separately using evaluation 
criteria for the most appropriate neurologic diagnostic code 
or codes.

Note (3) following 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2007) provides that if intervertebral disc syndrome is 
present in more than one spinal segment, provided that the 
effects in each spinal segment are clearly distinct, each 
segment should be evaluated on the basis of chronic 
orthopedic and neurologic manifestations or incapacitating 
episodes, whichever method results in a higher evaluation for 
that segment.

The Rating Schedule provides ratings for disability of the 
sciatic nerve (or neuritis or neuralgia) when there is 
evidence of mild incomplete paralysis (10 percent), moderate 
incomplete paralysis (20 percent), moderately severe 
incomplete paralysis (40 percent), severe incomplete 
paralysis with marked muscular atrophy (60 percent), or 
complete paralysis when the foot dangles and drops, has no 
active movement possible of muscles below the knee, and with 
flexion of knee weakened or (very rarely) lost (80 percent).  
See 38 C.F.R. § 4.124, Diagnostic Codes 8520, 8620, 8720 
(2007).  It is noted that the term "incomplete paralysis" 
indicates a degree of lost or impaired function substantially 
less than the type picture for complete paralysis given with 
each nerve, whether due to varied level of the nerve lesion 
or to partial regeneration.  When the involvement is wholly 
sensory, the rating should be for the mild, or at most, the 
moderate degree.  The ratings for the peripheral nerves are 
for unilateral involvement; when bilateral the rating should 
include the application of the bilateral factor.

As noted above, the criteria for rating intervertebral disc 
syndrome that became effective on September 23, 2002, 
contained a note defining incapacitating episodes and chronic 
orthopedic and neurologic manifestations.  The Federal 
Register version setting forth the final rule indicates that 
the three notes following the 
version of Diagnostic Code 5293 that became effective on 
September 23, 2002, were deleted when intervertebral disc 
syndrome was reclassified as Diagnostic Code 5243 in the 
criteria that became effective on September 26, 2003.  This 
was inadvertent and has now been corrected by 69 Fed. Reg. 
32,449, 32,450 (June 10, 2004), a final correction that was 
made effective September 26, 2003.

As noted, the veteran does not disagree with the 10 percent 
disability rating assigned to the neurological manifestations 
of her lumbar spine disability, characterized as left lower 
extremity radiculopathy, effective December 28, 2007.  
Accordingly, the matter before the Board is whether a 
disability rating in excess of 10 percent is warranted prior 
to December 28, 2007, for the veteran's overall lumbar spine 
disability.  Thereafter, whether a disability rating in 
excess of 20 percent is warranted for the veteran's 
orthopedic manifestations of her lumbar spine disability, 
characterized as lumbar strain. 

In November 2001, the veteran was afforded a VA examination.  
Range of motion  testing demonstrated flexion to 65 degrees 
and extension to 20 degrees.  The veteran exhibited full 
lateral flexion and rotation.  There was no pain on 
percussion; however, there was pain with straight leg raising 
at 45 degrees on the left side.  Neurologically, deep tendon 
reflexes were intact.  The veteran could toe, heel, and 
tandem walk without difficulty.  Lumbar spine X-rays were 
normal.  The height of the vertebral bodies and the width of 
the intervertebral disc spaces were well maintained.  
Alignment and bone density appeared normal.  Spinous and 
transverse processes, pedicles, and pars interarticularis 
were intact.  The apophyseal and sacroiliac joints appeared 
normal.  There was no evidence of hypertrophic changes.   The 
veteran was diagnosed as having mechanical low back pain.  

In February 2003, the veteran underwent electrodiagnosic 
testing.  Her pain was characterized as mixed.  Physical 
examination of the extremities demonstrated no significant 
erythema, swelling or tenderness.  Neuromuscular examination 
revealed that she was cognitively intact.  Motor strength and 
sensation was intact.  Reflexes were tracing with faciliatory 
efforts.  Plantar responses were downgoing bilaterally.  
Femoral stretch elicited some fairly marked hamstring pain, 
bilaterally, more so on 
the left.  Electrodiagnostic testing, in March 2004, revealed 
no definite muscular atrophy or other deformity of the lower 
extremities.  There was increased pinprick stimulus in the 
medial aspect of the left thigh and calf; however, there was 
no electrodiagnostic evidence to suggest the presence of 
lumbosacral radiculopathy or generalized peripheral 
polyneuropathy. 

Upon VA examination, in October 2006, lumbar flexion was to 
80 degrees and extension was to 30 degrees.   Left lateral 
flexion was to 20 degrees and right lateral flexion was to 30 
degrees.  Rotation was to 30 degrees, bilaterally.  There was 
pain throughout all ranges of motion; however, there was no 
change in range of motion with repetitive testing.  The 
veteran could toe, heel, and tandem walk without difficulty.  
Lasegue's sign was positive on sitting at 40 degrees.  An MRI 
was abnormal with evidence of an L1 hemangioma.

In August 2007, the veteran testified that she has to sleep 
on the floor because of her lumbar pain and she cannot walk 
for extended periods of time.  She stated that the principal 
at her school was aware of her back disability and allowed 
her to take breaks whenever it was necessary.  She indicated 
that she could not walk more than half a block, drive for 
more than 15 minutes, or sit or stand for more than 30 
minutes.  She estimated that in the past three years she had 
lost 20 days of work due to her lumbar spine disability.  

In December 2007, the veteran was afforded an additional VA 
examination.  Clinical evaluation revealed no evidence of 
intervertebral disc syndrome.  Her gait and posture were 
functional and she did not require assistive devices to 
ambulate.  The examiner indicated that the veteran was able 
to walk one to three miles.  There was no evidence of muscle 
spasms, guarding, atrophy, pain with motion, tenderness, 
weakness.  Flexion was to 70 degrees and extension was to 10 
degrees.  Lateral flexion was to 15 degrees, bilaterally.  
Rotation was to 10 degrees, bilaterally.  There was pain 
throughout the ranges of motion; however, range of motion was 
not additional limited by pain on repetitive use.  Lasegue's 
sign was negative.  There was diminished pinprick sensation 
along the lateral aspect of the left lower extremity L4-5 
distribution.  X-rays of the lumbar spine revealed a minor 
abnormality.  There were degenerative changes between L-4 and 
the upper sacrum and mild degenerative changes between 
transverse processes of T-11 and corresponding ribs.  The 
veteran alleged that she had lost 14 days of work due to her 
back disability in the past twelve months.  The examiner 
assessed that there was no effect on chores, shopping, 
traveling, feeding, bathing, dressing, toileting or grooming.  
Her lumbar pain had a significant effect on her occupational 
activities due to increased absenteeism.  There was a severe 
effect on sports, exercise, and recreation.  

In light of the aforementioned evidence, the veteran's 
overall lumbar spine disability does not warrant a disability 
rating in excess of 10 percent, prior to December 28, 2007.  
A disability rating in excess of 10 percent is not warranted 
under the prior rating criteria because the veteran's lumbar 
spine disability was not characterized by moderate limitation 
of motion; moderate intervertebral disc syndrome; or a 
lumbosacral strain with muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in the 
standing position.  A disability rating in excess of 10 
percent is also not warranted under the revised rating 
criteria because forward flexion of the thoracolumbar spine 
was not between 30 and 60 degrees; combined range of motion 
of the thoracolumbar spine was greater than 120 degrees; and 
there was no evidence of muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  Rather, at its worst, flexion was limited to 
65 degrees and her combined range of motion was 205 degrees, 
in November 2001.  None of the aforementioned medical 
evidence has documented the presence of muscle spasms, an 
abnormal gait, or abnormal spinal contour.  Additionally, at 
no point throughout the pendency of this appeal has the 
veteran been diagnosed as having intervertebral disc syndrome 
such that a rating based upon incapacitating episodes would 
be warranted.  Accordingly, a disability rating in excess of 
10 percent is not warranted prior to December 28, 2007.

The Board has also considered whether a separate rating may 
be assigned based on neurological deficit, prior to December 
28, 2007.  Prior to December 28, 2007, however, there was no 
objective evidence of any neurological deficits attributable 
to 
the veteran's lumbar spine disability.  In November 2001, 
deep tendon reflexes were intact. Electrodiagnostic testing, 
in February 2003, demonstrated that sensation and motor 
strength were intact in the lower extremities and there was 
no evidence of any peripheral abnormality.  Additionally, in 
March 2004, the examiner opined that there was no evidence of 
lumbar radiculopathy or polyneuropathy.

As of December 28, 2007, the veteran's lumbar strain does not 
warrant a disability rating in excess of 20 percent.  Under 
the prior rating criteria a disability rating in excess of 20 
percent is not warranted because her lumbar strain has not 
been characterized by severe limitation of motion; severe 
intervertebral disc syndrome; or a severe lumbosacral strain.  
There is no evidence of a listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes or narrowing with 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  A disability rating in 
excess of 20 percent is also not warranted under the revised 
rating criteria because forward flexion of the thoracolumbar 
spine is not limited to 30 degrees or less and there is no 
evidence of favorable ankylosis of the entire thoracolumbar 
spine.  Rather, upon VA examination, in December 2007, 
flexion was limited to 70 degrees.  Additionally, at no point 
throughout the pendency of this appeal has the veteran been 
diagnosed as having intervertebral disc syndrome such that a 
rating based upon incapacitating episodes would be warranted.    

In conclusion, prior to December 28, 2007, a disability 
rating in excess of 10 percent for a lumbar spine disability 
is not warranted.  Additionally, as of December 28, 2007, a 
disability rating in excess of 20 percent for a lumbar strain 
is not warranted.

Extraschedular Evaluations

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (2007) have been 
considered whether or not they were raised by the veteran as 
required by the holding of the United States Court of 
Veterans Appeals in Schafrath v. Derwinski, 1 Vet. App. 589, 
593 (1991), including the provisions of 38 C.F.R. § 
3.321(b)(1) (2007).  The Board finds that the evidence of 
record does not present such "an exceptional or unusual 
disability picture as to render impractical the application 
of the regular rating schedule standards."  38 C.F.R. 
§ 3.321(b)(1) (2007).  Aside from the veteran's allegations, 
there is no objective evidence of marked interference with 
employment due to the veteran's service-connected migraines, 
left outlet thoracic syndrome, and lumbar spine disability.  
As noted, the veteran's allegations have been inconsistent as 
to how much time she has lost from work due to her migraines 
and lumbar spine disability.  In August 2007, she testified 
that she had lost five days of work due to her migraines and 
20 days of work due to her lumbar spine disability, in the 
past three years.  In December 2007, she submitted to a VA 
examiner that she had lost 3.5 days of work due to her 
migraines and 14 days due to her lumbar spine disability, 
during the past twelve months.  From August 2007 to December 
2007 the reports reflect a drastic increase in impact on 
employment that is not corroborated by the objective evidence 
of record.  With respect to her left thoracic outlet 
syndrome, the veteran denied any time lost from work because 
she was right handed and her employment as an educator 
required mainly the use of her right hand.  Additionally, the 
veteran does not allege and the record does not demonstrate 
that the veteran has been hospitalized throughout the 
pendency of this appeal for her service-connected disability.  
Accordingly, the Board finds that there has been no showing 
by the veteran that her service-connected disabilities have 
resulted in marked interference with employment or 
necessitated frequent periods of hospitalization beyond that 
contemplated by the rating schedule.  In the absence of such 
factors, the Board finds that the criteria for submission for 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).








ORDER

Entitlement to a disability rating in excess of 30 percent 
for migraines is denied.

Prior to December 28, 2007, entitlement to a disability 
rating in excess of 10 percent for left thoracic outlet 
syndrome is denied.

As of December 28, 2007, entitlement to a disability rating 
of 20 percent, but no higher, for left thoracic outlet 
syndrome is granted, subject to the controlling regulations 
applicable to the payment of monetary benefits.

Prior to December 28, 2007, entitlement to a disability 
rating in excess of 10 percent for a lumbar spine disability 
is denied.

As of December 28, 2007, entitlement to a disability rating 
in excess of 20 percent for a lumbar strain is denied.



____________________________________________
J. K. BARONE
 Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


